DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued
examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/26/2021 has been entered.

Status of the Claims
Claims 1-2, 8-9, 15 have been amended.  Therefore, claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewavitharana et al. (US 2018/0107917) in view of WEISSL et al. (US 2015/0088859) and in further view of Harless et al. (2013/0018895) and in further view of MARCUS et al. (US 2016/0162779).

Regarding claim 1, Hewavitharana teaches a method for expanding a query, comprising: 
counting a number of clicks ([0101] see “click-through-rate”, [0104] see “Predicted click-through-rate”) on images (see NOTE I) associated with a target query in each  over a period of time”, also see claim 13 “gathering user interactions is limited to a recent threshold period of time”) based on an acquired image ([0073], where product comprise an image) click log associated with the target query ([0104] “Both the click prediction and conversion prediction models take in query, user, seller, and product as input signals”, F12:1202, F13:1302, [0012] “statistical analysis of the user interactions that include the qualitative term and the product”, [0038]-[0040], [0132] “user logs including user interactions”); 
constructing an image click characteristic vector based on the counted numbers of clicks ([0101] as in search uses “semantic vector based query to product matching”, which is based on “Predicted click-through-rate and conversion rate”, [0104] “semantic vector similarity between query and product”) (see NOTE I),
wherein
finding, in a preset query set, a similar query of the target query based on the image click characteristic vector of the target query ([0085], [0119]), to obtain a candidate expansion query set of the target query ([0083]-[0084] “providing more user interaction history-focused or item inventory-focused search queries to execute”, [0123]-[0124]) (see NOTE II);  

expanding the entity word and the qualifier of the target query, and the entity word and the 
qualifier of each candidate expansion query in combination with the knowledge graph ([0124]-[0126], [0129]);  and 
matching using expansion results of the entity word and the qualifier of the target query and the entity word and the qualifier of the each candidate expansion query, to determine an expanded query of the target query from the candidate expansion query set ([0051] “generates a structured query for Reebok shoes of the correct size, model, price range, and color”). 

Hewavitharana does not explicitly teach, however MARCUS discloses a plurality of preset time windows ([0076]) and
wherein the click characteristic vector comprises both the counted numbers of clicks and the preset time windows ([0035], [0054]), and each time length of the each preset time window is same or different ([0076]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hewavitharana to include two dimensional vector with preset time windows as disclosed by MARCUS.  Doing so would improve the computational efficiency (MARCUS [0095]).

NOTE I Hewavitharana teaches recording user interactions, such as clicks and selections in a user logs.   Such clicks includes product selections or selection of a web page that displays a product, viewing a product or purchasing the product, such as shoes, for example [0039]-[0040].  Such “product”, 
However, to merely obviate such reasoning, WEISSL teaches calculating counting a number of clicks on images and  constructing an image click characteristic vector based on the counted numbers of clicks ([0044]-[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hewavitharana to calculate an image click characteristic vector as disclosed by WEISSL.  Doing so would help identify results relevant to the received search query (WEISSL [0104]).

NOTE II Further, Hewavitharana teaches that plurality of user searches are input in a training model, as sample queries [0047], from which various similar queries are determined.  For example system learns that for a query “cheap shoes” a similar query is determined, such as inexpensive shoes, or shows in a $24-$41 range [0051], [0123].  The determination is based on previous user clicks [0039], [0123].  Different queries (user interactions) are stored in a knowledge graph with various categories, which likewise correspond to a preset set of queries comprising similar queries.  For example, for a query "I am looking for a nice pair of sunglasses for my wife”, a preset structure query is determined "<intent: gifting, statement-type: statement, dominant-object: sunglasses, target: wife, target gender: female, price-range: ($60-$90)>" [0085].  Such structured query is construed to be similar to the original, user query and is analogous to the limitation “finding, in a preset query set, a similar query of the target query”.  However, to merely obviate such reasoning, Harless teaches “finding, in a preset query set, a 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hewavitharana to calculate an image click characteristic vector as disclosed by Harless.  Doing so would provide an immediate, precise and relevant response (Harless [0022]).

Claim 8 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 9, Hewavitharana as modified teaches the method and the apparatus, wherein the constructing comprises: 
sanitizing a number of clicks less than a preset click threshold in a counting result, and constructing the image click characteristic vector based on sanitized numbers of clicks on the images associated with the target query in each preset time window (Hewavitharana [0041], [0079], C13) after the sanitizing (WEISSL [0076], [0086], Hewavitharana [0040], [0077]-[0079], [0126]). 
 
Regarding claims 3 and 10, Hewavitharana as modified teaches the method and the apparatus, wherein the finding, in a preset query set, a similar query of the target query based on the image click characteristic vector of the target query to obtain a candidate expansion query set of the target query comprises: 
counting, for each query in the preset query set, a number of clicks on an image associated with the query to construct an image click characteristic vector of the each query in the preset query set  (WEISSL [0066], [0074], [0098], [0107]);  

using a query corresponding to an image click characteristic vector having a similarity to the image click characteristic vector of the target query greater than a preset similarity threshold as a candidate expansion query to form the candidate expansion query set (Hewavitharana [0124], [0132], WEISSL [0076], [0052], [0054]). 
NOTE in analogous art US 9,659,248 likewise discloses claims 3 and 10 in C5L9-22, C8L3-44 and further obviate the teachings of Hewavitharana.
 
Regarding claims 4 and 11, Hewavitharana as modified teaches the method and the apparatus, wherein the matching the target query and each candidate expansion query in the candidate expansion query set with an entity word and a qualifier in a knowledge graph to extract an entity word and a qualifier of the target query and an entity word and a qualifier of the each candidate expansion query (Hewavitharana [0073], [0076]-[0077]) comprises: 
performing word segmentation on the target query (Hewavitharana [0073], [0076]-[0077]) and the each candidate expansion query in the candidate expansion query set (Harless [0095]-[0096], [0099], [0105], [0116]-[0118], [0126]);  
matching words obtained by the word segmentation with the entity word in the knowledge graph to obtain the entity word of the target query (Hewavitharana [0079], [0081]) and the entity word of the each candidate expansion query (Harless [0095]-[0096], [0099], [0105], [0116]-[0118], [0124], [0126], [0132]);  and 


Note in his earlier work, Harless et al. US 2004/0230410 discloses claims 4, 11 in F11, [0068], [0083]-[0084] and further obviate the teachings of Hewavitharana.
 
Regarding claims 5 and 12, Hewavitharana as modified teaches the method and the apparatus, wherein the expanding the entity word and the qualifier of the target query, and the entity word and the qualifier of the each candidate expansion query in combination with the knowledge graph comprises: 
expanding the entity word of the target query and the entity word of the each candidate expansion query based on a knowledge structure relation between different entity words in the knowledge graph, to obtain an expanded entity word of the target query (Hewavitharana [0079], [0081]) and an expanded entity word of the each candidate expansion query (Harless [0105], [0116]-[0118], [0126]);  and 
matching the qualifier of the target query and the qualifier of the each candidate expansion query with an associated qualifier set constructed based on the knowledge structure relation in the knowledge graph, to obtain an expanded qualifier of the target query (Hewavitharana [0033], [0040]) and an expanded qualifier of the each candidate expansion query (Harless [0095]-[0096], [0099], [0105], [0116]-[0118], [0124], [0126]). 
 

the expanding the entity word and the qualifier of the target query, and the entity word and the qualifier of the each candidate expansion query in combination with the knowledge graph (Hewavitharana [0033], [0040])  further comprises: 
determining a target domain category of the knowledge graph matching the entity word of the target query and the entity word of the each candidate expansion query, wherein the expanding the entity word of the target query (Hewavitharana [0078], [0081]) and the entity word of the each candidate expansion query (Harless [0095]-[0096], [0099], [0105], [0116]-[0118], [0126]) based on a knowledge structure relation between different entity words in the knowledge graph comprises: 
expanding the entity word of the target query and the entity word of the each candidate expansion query based on a knowledge structure relation between different entity words in the knowledge graph of the target domain category (Hewavitharana [0078]-[0079], [0081]);  and 
the matching the qualifier of the target query and the qualifier of the each candidate expansion query with an associated qualifier set constructed based on the knowledge structure relation in the knowledge graph comprises: 
matching the qualifier of the target query and the qualifier of the each candidate expansion query with the associated qualifier set constructed based on the knowledge structure relation in the knowledge graph of the target domain category (Hewavitharana [0078]-[0079], [0081], (Harless [0116]-[0118], [0126], [0124]). 
 
Regarding claims 7 and 14 Hewavitharana as modified teaches the method and the apparatus, wherein the matching using expansion results of the entity word and the qualifier of the target query 
using a candidate expansion query having an entity word identical to the expanded entity word of the target query and/or a qualifier identical to the expanded qualifier of the target query in the candidate expansion query set as the expanded query of the target query (Harless [0081], [0107], [0118], [0120]-[0122], [0135]).  

Regarding claim 15, Hewavitharana teaches a non-transitory computer storage medium storing a computer program, the computer program when executed by one or more processors, causes the one or more processors to perform operations, the operations comprising: counting a number of clicks on images associated with 
Claim 15 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Alternative Rejections
Claims 1-15 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hewavitharana et al. (US 2018/0107917) in view of WEISSL et al. (US 2015/0088859) and in further view of Harless et al. (2013/0018895) and in further view of Chen et al. (US 2010/0241597) OR Cai et al. (US 2016/0027037).

Hewavitharana does not explicitly teach, however Chen discloses a plurality of preset time windows and wherein the click characteristic vector comprises both the counted numbers of clicks and the preset time windows, and each time length of the each preset time window is same or different ([0046]-[0048]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hewavitharana to include two dimensional vector with preset time windows as disclosed by Chen.  Doing so would dynamically estimate the changing popularity of web content over time (Chen [0001]).

OR Alternatively, Hewavitharana does not explicitly teach, however Cai discloses a plurality of preset time windows ([0245[) and wherein the click characteristic vector comprises both the counted numbers of clicks and the preset time windows, and each time length of the each preset time window is same or different ([0160]-[0161]). 


Response to Arguments
Applicant's arguments, 04/26/2021, in regard to the presently amended claims are addressed in the updated rejections to the claims above.
Please also note two alternative rejections for the newly amended limitation immediately above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	May 10, 2021